NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NATIONAL INSTITUTE OF SCIENCE AND
TECHNOLOGY, et al.,
Plaintiffs, Civil Action No. 20-12361 (MAS) (ZNQ)
v. MEMORANDUM OPINION
SUKANT MOHAPATRA,
Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Dr. Sukant Mohapatra’s
(“Defendant”) Motion to Dismiss. (ECF No. 26.) Plaintiffs National Institute of Science and
Technology (the “NIST”) and Sangram Mudali (““Mudali”) (collectively, “Plaintiffs”) opposed
(ECF No. 37) and Defendant replied (ECF No. 39). The Court has carefully considered the parties”
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth below, Defendant’s Motion to Dismiss is denied.

I. BACKGROUND

As the parties are familiar with the facts of this case, as laid out in the Court’s October 28,
2020 Memorandum Opinion (ECF No, 24), the Court only includes the background necessary for
the resolution of the instant motion. Plaintiff NIST is an engineering school, operated by the SM
Charitable Educational Trust (the “Trust”), located in Odisha, India. (Compl. { 2, ECF No. 6.)

Plaintiff Mudali is the Secretary of the Trust and Secretary of the Board of Governors of NIST.
(id. 7 3.) As Secretary, Mudali is the administrative head of the Trust. (/d.) Defendant was a
founder of the Trust and was the Chairman of the Trust from August 19, 1995, until his removal
in 2005. (id. J§ 4, 17, 24.) Defendant’s Chairmanship was reinstated on November 20, 2018, then
removed again on May 16, 2020. (/d. { 4.)

Defendant was removed as a trustee in 2005 for wrongful interference with NIST’s bank
accounts. (/d. | 17.) The parties then entered litigation in Indian courts, during which Defendant
sought reinstatement as a trustee of NIST. (/d.) After thirteen years of litigation, in 2018, Plaintiff
Mudali agreed to reinstate Defendant as Chairman of the Trust. (/d@. [§ 17, 20.) The agreement to
restore Defendant as Chairman was formalized by a mediation agreement entered by the Supreme
Court of India on November 20, 2018 (“Mediation Order”). (/d. § 21.) The Mediation Order
provides that a Trustee may be removed if he or she becomes “lunatic,” is “incapable of acting,”
or is “unfit to act.” (/d.) Plaintiffs allege that Defendant was “well aware” of Clause 6(e) of the
Mediation Order, which provides that a Trustee can be removed for being a “foreign trustee and
incapable to act as a Trustee.” (/d. J 23.)

On March 11, 2020, Defendant contacted Educause—the entity designated by the United
States Department of Education to serve as the registrar and manager of “.edu” domain names—
to have the NIST website’s account credentials assigned to Defendant. (/d. 9] 33-34.) After
reviewing Defendant’s documentation and visiting the “nist.edu” website to confirm his status as
the “overall head of the [institution],” Educause approved Defendant’s request and transferred the
account credentials from Mudali to Defendant. (/d. 37.) Following the approval, Defendant
assigned the account credentials to Bhargay Anatani (“Anatani”), who is currently the

Administrative Contact for the “nist.edu” website. (/d. 9 39.) After Educause declined to return the

ho
account credentials to Mudali’s control, Plaintiffs began using the “nist.edu.in” domain name to
communicate with NIST students. (/d. | 47.)

Plaintiffs allege that after Defendant gained control over the domain name, Defendant
relinquished the administrative contact role “to various co-conspirators,” including the current
administrative contact, Mr. Anatani. (/d. 9 44.) Plaintiffs allege that Defendant’s “cabal” sent
“weaponized emails to students under cover of the school principal’s official email account . . .
directing them to ignore official school communications, not take exams, and not to pay tuition.”
(/d.) These e-mail messages were signed by Dr. Suhakar Das, who was fired from his role as
Principal by NIST in February 2020. (/d@ 945.) Plaintiffs allege Dr. Das is an “ally” of
Defendant’s. (/d.)

One e-mail message, dated April 17, 2020, had a subject line of “Urgent Attention:
Regarding Fraudulent Mails and Messages to Students and their Parents of NIST, Odisha.” (/d.
{ 46.) Plaintiffs allege that in this e-mail message, Dr. Das claimed that e-mail messages were sent
to students by “some fraudsters through a website nist.edu.in that’s cunningly similar to ours —
nist.edu. They are also sending mails to you to deposit your dues in an unauthorized [bank
account].” (/d.) The “nist.edu.in” account the e-mail message refers to is the one Plaintiffs began
using after losing contro! over the nist.edu domain name.

Defendant also sent an e-mail message that directed students to not make payments to
fraudulent bank accounts and to ignore the fraudulent e-mail messages from the nist.edu.in
account. (/d. $48.) The e-mail message, Plaintiffs allege, also contained other false and misleading
information, including that a criminal action had been filed “against those fraudsters under various
sections of the cyber crime act.” Ud. ¥ 49.) Plaintiffs allege that Defendant arranged for other

similar e-mail messages to be sent to NIST students and parents, including on April 18, 2020, May
2, 2020, May 14, 2020, June 27, 2020, July 1, 2020, July 5, 2020, and July 12, 2020. (id. 4 51.)
Plaintiffs allege that due to Defendant’s interference, examinations could not be held during the
month of May 2020. (/d. 7 50.)

Plaintiffs further allege that around July 2020, Defendant started directing students to
deposit their NIST tuition payments into Defendant’s personal bank accounts. (/d. 4 52.) As a
result, Plaintiffs allege that the majority of NIST students did not pay their tuition for the 2020-
2021 fall semester. (fd. § 55.) Between June and August of 2020, NIST collected $7,000 in tuition,
whereas it collected $1,700,000 during the same months in 2019, and $2,600,000 during the same
months in 2018. (/d. 9 56, 57.) Similarly, Plaintiffs allege that fifty new students enrolled in NIST,
compared with over 500 students during the same time period in the previous year. (/d. J 58.)

On September 4, 2020, Plaintiffs filed the instant Complaint against Defendant (1) alleging
conversion of the “nist.edu” website domain, (id. {J 62—71); (2) alleging tortious interference with
prospective contractual relations, (id. J] 77-83); and (3) seeking declaratory judgment stating that
Mudali is the Administrative Contact for the “nist.edu” website and restoring to him the associated
account credentials, (id. FJ] 72-76). Defendant moves to dismiss on the grounds that: (1) Mudali
waived the right to bring this action pursuant to the Mediation Order; (2) Mudali’s claims fail on
the merits; and (3) Mudali is not authorized to bring a claim on behalf of NIST. (Def.’s Moving
Br., ECF No. 28.)

II. LEGAL STANDARD

District courts undertake a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). Afalleus v. George, 641 F.3d 560, 563 (3d
Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a

claim.’” /d. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must accept
as true all of the plaintiff's well-pled factual allegations and “construe the complaint in the light
most favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)
(citation omitted). In doing so, the court is free to ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-harmed-me.” /gdal, 556 U.S. at 678
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements of the elements
of [a] claim[] . . . are not entitled to the assumption of truth.” Burtch v. Milberg Factors, Inc., 662
F.3d 212, 224 (3d Cir. 2011) (alterations in original) (citation omitted). Finally, the court must
determine whether “the facts alleged in the complaint are sufficient to show that the plaintiff has
a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). “The
defendant bears the burden of showing that no claim has been presented.” Hedges v. United States,
404 F.3d 744, 750 (3d Cir. 2005) {citation omitted).

“Rule 12 prohibits the court from considering matters outside the pleadings in ruling ona
motion to dismiss for failure to state a claim . . . and a court’s consideration of matters outside the
pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,
No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general rule
is that a document integral to or explicitly relied upon in the complaint may be considered without
converting the motion [to dismiss] into one for summary judgment.” Jn re Burlington Coat Factory
Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (second alteration in original) (emphasis omitted)
(internal citation omitted). Notwithstanding these principles, courts may not consider claims raised
for the first time in a plaintiffs opposition to a motion to dismiss. See Pennsylvania ex rel.
Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“{I]t is axiomatic that the
complaint may not be amended by the briefs in opposition to a motion to dismiss.”) (alteration in

original) (internal quotation omitted).

i
III. DISCUSSION

A. Supreme Court of India Mediation Order and Preclusion

Defendant moves to dismiss Plaintiffs’ Complaint on the basis that the Mediation Order
“foreclose[d] any subsequent relitigation of these issues.” (Def.’s Moving Br. 4.) In support,
Defendant points to the following language from the Mediation Order:

[NJone of the parties shall raise/make any objection/complaint against each other

relating to previous disputes/allegations/counter allegations raised before any court

of law/authorities in connection with the above noted trust dispute/suits/appeal. If

any of the parties will raise/make such complains before any court/authority/forum

the same shall be rejected/dismissed at the threshold in view of this understanding

and agreement.
(dd. at 8 (quoting Mediation Order *5,' Ex. B to Abraham Cert., ECF No. 27-2).) Defendant asserts
that in light of the above provision, Plaintiffs now improperly seek a “second bite at the apple.”
(Def.’s Moving Br. 7.) Defendant argues that the Mediation Order resolved the thirteen-year long
litigation between the parties in the Indian courts and brought “finality to litigation commenced in
2005 regarding the structure and control of NIST.” (/d.) Defendant also argues that because the
Mediation Order precluded re-litigation or appeal of any of the issues raised in that litigation and
because the structure and control was one of those issues, Plaintiffs’ claims for conversion and
declaratory judgment should be dismissed. (/a. at 8.)

Defendant, however, does not offer any case law in support of the contention that a
mediation agreement could preclude the litigation of claims that are alleged to have occurred years
after the mediation agreement issued. As Plaintiffs point out, the language cited by Defendant from

the Mediation Order clearly states that it precludes the parties from raising “previous

disputes/allegations/counter allegations raised . . . in connection with the above noted trust

 

' Page numbers preceded by an asterisk refer to the page number of the ECF header.
dispute/suits/appeal.” (Pls.’ Opp’n Br. 5, ECF No. 37 (emphasis added) (citing Mediation Order
*5).) As Defendant notes, both the Mediation Order and the underlying litigation it ended related
to the structure of the Trust. This included the designation of the roles and titles of the parties as
to the Trust and NIST. (See generally Mediation Order.) The Mediation Order does not, however,
contemplate the ownership and rights as to the domain name at issue here and it does not discuss
Defendant’s alleged direction of student tuition into his personal bank accounts or any of the other
allegations that form the basis of Plaintiffs’ Complaint. Nor could it, of course, because the
Mediation Order was entered on November 20, 2018, while the conduct challenged in this action
is not alleged to have occurred until 2020. The Court, accordingly, finds that on its face, the
Mediation Order does not preclude the instant action.”

B. Conversion

Defendant also argues that because the Mediation Order did not grant Mudali “a right to
immediate possession of the NIST website domain . . . Mudali’s lack of a property interest is fatal
to the conversion claim.” (Def.’s Moving Br. 11.)°? Again, because the Court finds that the
Mediation Order, on its face, does not preclude this action or speak to the issues presented,
Defendant’s argument fails. Plaintiffs allege the domain name was “rightfully registered by

Plaintiffs with Educause,” was “hijacked” by Defendant, and that “Plaintiffs never authorized its

 

? Although the Court declines to dismiss the Complaint based on the Mediation Order, Defendants
may renew these arguments at summary judgment and submit additional evidence that may
establish that the Mediation Order was intended to bar the present action.

3 Defendant also asserts that “both Mudali and Defendant remained trustees and members of the
NIST Governing Body” and that “all financial transactions of [the Trust and NIST] .. . shall have
the joint signatures of’ both Mudali and Defendant per the terms of the Mediation Order. (Def.’s
Moving Br. 12 (quoting Mediation Order *4).) By Defendant’s own admission, then, there is at
least some question of whether Defendant’s allegedly unilateral conduct with regard to the domain
name amounts to conversion. (See id. (*Mudali’s contention not only defies logic but blatantly
disregards the shared power dynamic set forth in the [Mediation Order]”).)
transfer to Defendant, or any other party.” (Compl. § 63.) Accepting ail of Plaintiffs’ well-pled
factual allegations as true, the Court finds Plaintiffs have plausibly stated a claim for conversion
and Defendant’s motion to dismiss this claim is denied.

Cc. Declaratory Judgment

Defendant next argues that Mudali is not entitled to declaratory judgment designating him
as the Administrative Contact for the NIST domain name because the Mediation Order gave
Mudali and Defendant shared access to NIST’s “finances and operations.” (Def.’s Moving Br. 13.)
As discussed above, the Mediation Order does not, on its face, make any reference to the NIST
domain name, nor has Defendant claimed that the domain name was even at issue during that
litigation. Nor has Defendant offered any case law or other support for this argument. The Court
requires more than Defendant’s bare assertion that the Mediation Order’s resolutions relating to
the structure and organization of NIST and of the Trust intended to cover the specific domain name
issues now before the Court. Defendant’s Motion to Dismiss Plaintiffs’ claim for declaratory
judgment is therefore denied.

Defendant also asserts that because neither Defendant nor Mudali may “independently
maintain[] control of the domain,” the fact that a “non-party NIST employee,” Anatani, is the
administrative contact for the domain name accomplishes the Mediation Order’s “goal of
maintaining power within the institution rather than in any one individual.” (/d. at 14.) Accepting
Plaintiffs’ allegations as true, however, the current administrative contact, Mr. Anatani, was
terminated by NIST in February 2020 and is not currently an employee. (Compl. { 67.) Defendant
does not address these allegations. (See generally Def.’s Moving Br.} Moreover, Plaintiffs allege
Mr. Anatani is a “proxy” of Defendant and that Defendant “still maintains control” over NIST’s

domain name. (Compl. 4 67.) That Mr. Anatani is not a NIST employee and is being directed by
Defendant to send e-mail messages to students and parents and to purposefully divert funds from
NIST may provide the basis for removing his control of the NIST domain.

Defendant’s related request, that the Court should find that Mudali’s claim for declaratory
judgment is moot in light of the Court’s October 28, 2020 Order denying Plaintiffs’ Temporary
Restraining Order (“TRO”), is also denied. (Def.’s Moving Br. 14.) Here, Defendant misstates the
Court’s previous position. (See id. (“The Court further noted Mudali’s unlikelihood of success on
the merits.”).) In denying Plaintiffs’ motion for a TRO, the Court noted that the “key issue” of
“who is the NIST’s top-ranking official . . . is uncertain.” (Mem. Op. 6, ECF No. 24.) The Court,
accordingly, declined to determine such a key issue at that stage of the litigation and on the record
before it, and declines to do so now for the same reason.

D. Tortious Interference

Defendant moves to dismiss NIST’s claim for tortious interference with prospective
contractual relations. The basis for NIST’s claim is that Defendant “intentionally induced [NIST]
students to breach their contractual obligations to pay tuition, with the deliberate intent of harming
[NIST], and diverted tuition payments for Defendant’s own personal gain.” (Compl. § 80.) As an
initial matter, because the basis of NIST’s tortious interference claim is the contractual relationship
between NIST and its students, Defendant's argument that because Mudali and Defendant are both
“the contracting party with Educause” Defendant “cannot have interfered with the contractual
relationship” because he is not a “third party” to the contract, is misplaced. (Def.’s Moving Br. 15
(emphasis added).) Similarly, the cases Defendant cites are inapplicable to the tortious interference
claim in this case. (See id. (citing Kopp, Inc. v. United Techs., Inc., 223 N.J. Super. 548, 559 (App.
Div. 1998); Garshman v. Universal Res. Holding, Inc., 641 F. Supp. 1359, 1374 (D.N.J. 1986)).)

Here, Plaintiffs have plausibly alleged the existence of a prospective contractual relationship with
students that would have been entered into had it not been for Defendant’s alleged actions, and
that Defendant knew of the prospective contract and intended to interfere with the relationship.
(Compl. ff 78-83); see Garshman, 641 F. Supp. at 1374.

Defendant also argues that Mudali has no right to bring an action on behalf of NIST because
the Mediation Order “unambiguously required both Defendant” and Mudali “to jointly approve
financial expenditures on behalf of the organization.” (Def.’s Moving Br. 14-15.) Defendant
relatedly argues that “Mudali does not provide a shred of evidence that the Governing Body
authorized the instant litigation or that Mudali has any authority to bring this action on behalf of
NIST.” (/d. at 16.) Defendant’s arguments, however, are premised on Defendant still being
Chairman of NIST. Defendant’s argument that his removal was inconsistent with the terms of the
Mediation Order fails, as Plaintiffs have pled that Defendant was removed and are not required, at
this stage, to offer evidentiary proof as to their allegations, including specific evidence “that
Defendant’s wife voted to remove Defendant.” (See Def.’s Reply 8.) Further, Plaintiffs provided
the Trust’s June 30, 2020 resolution authorizing this action. (Ex. 1 to Schaeffer Decl., ECF No.
18-2.) Defendant offers no legal authority or case law to support his reading of the Mediation
Order as requiring the Governing Body’s, and not the Trust’s, authorization. To the extent that
Defendant intends to bring a facial challenge to Plaintiffs’ standing to bring this action, he has
failed to brief this argument for the Court’s consideration. Finally, the Court finds that in rebutting
Defendant’s standing arguments, (see Pls.” Opp’n Br. 11-12), Plaintiffs have not abandoned their

tortious interference claim.

10
IV. CONCLUSION

For the reasons set forth above, the Court denies Defendant’s Motion to Dismiss.

i e@dhapyl

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

11
